Citation Nr: 0121423	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for arteriosclerotic 
cardiovascular disease with coronary artery disease.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The appellant had active duty service from January 1956 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the appellant's claim of 
entitlement to service connection for arteriosclerotic 
cardiovascular disease with coronary artery disease.  

A review of the veteran's substantive appeal, received in 
March 1999, shows that he requested a hearing in Washington, 
D.C.  A hearing was scheduled for November 3, 1999, however, 
a report of contact (VA Form 119) dated in November 1999 
shows that the veteran canceled this hearing in lieu of a 
hearing at the RO.  That same month, the Board remanded the 
claim to ascertain the type of hearing the veteran desired 
and to schedule a hearing before a Traveling Member of the 
Board in the event he failed to respond.  The veteran failed 
to respond to a November 1999 letter on this matter, and in 
March 2001, the RO sent the veteran notice that a hearing was 
scheduled on April 24, 2001.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  


REMAND

In April 1997, the RO denied the veteran's claim of 
entitlement to service connection for arteriosclerotic 
cardiovascular disease with coronary artery disease as not 
well grounded.  Thereafter, the veteran advanced argument to 
the effect that the cardiovascular disease was either caused 
or aggravated by the service connected pulmonary disease.  It 
does not appear that the RO has considered the question of 
secondary service connection for the cardiovascular disease.  
This matter must be adjudicated by the RO before the Board 
can render an appellate decision.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
to ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for the claimed conditions.  
Any medical records that are obtained and 
that are not already on file should be 
associated with the claims folder.  
38 C.F.R. § 3.159 (2000).  

2.  The RO should then determine whether 
the notice and duty to assist provisions 
of the VCAA have been complied with.  If 
there has been compliance, the RO should 
review the expanded record and determine 
whether entitlement to service connection 
for arteriosclerotic cardiovascular 
artery disease with coronary artery 
disease, either by way of incurrence or 
by way of secondary service connection, 
is in order.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




